Citation Nr: 1804938	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  16-47 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 17, 1969 to May 27, 1969 and October 5, 1970 to October 14, 1970, with additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss is manifested by no worse than Level I hearing in the right ear and Level II hearing in the left ear throughout the period on appeal.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Since the Veteran was granted service connection for bilateral sensorineural hearing loss in a July 2015 rating decision, the claim is substantiated and no additional notice is required, as any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when determining disability ratings.  See generally 38 C.F.R. 4.1, Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation is already established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The RO granted service connection for bilateral hearing loss in the July 2015 rating decision on appeal, with an initial non-compensable evaluation assigned effective July 28, 2014.  The Veteran disagrees with the RO's assessment and contends he is entitled to compensation.

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Codes 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 when an exceptional pattern of hearing loss is shown.

The Veteran's hearing was examined by a VA contract examiner in June 2015.  The results of the examination indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
50
55
LEFT
20
15
20
60
60

The average decibel loss shown in the audiogram above indicates pure tone thresholds, in decibels, of 33.75 Hz in the right ear and 38.75 Hz in the left ear.  The examiner indicated that speech discrimination scores were 96 percent in the right ear and 94 percent in the left ear.  Applying the results to Table VI yields Level I hearing on the right and the left; which warrants a non-compensable rating according to Table VII.

The Veteran also submitted a September 2016 private medical opinion in support of his claim.  The results of the private examination indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
35
65
LEFT
40
15
20
60
70

The average decibel loss shown in the audiogram above indicates pure tone thresholds, in decibels, of 40 Hz in the right ear and 41.25 Hz in the left ear.  The examiner indicated that speech discrimination scores were 96 percent in the right ear and 88 percent in the left ear.  Applying the results to Table VI yields Level I hearing on the right and Level II hearing on the left; which warrants a non-compensable rating according to Table VII.

The Board has also considered the Veteran's statements regarding the severity of his service-connected hearing loss.  Although the Veteran indicated in a September 2015 statement that he was unable to hear his wife and friends speak unless he was facing them at close range, that he had to constantly ask others to repeat themselves, that he was unable to hear normal conversations with anyone other than the person sitting directly across from him in restaurants, and that he had difficulty hearing the television and his cell phone even when on maximum volume; audiological evaluation, there is no objective evidence in the record indicating that the Veteran's service-connected hearing loss manifested to a compensable level during the period on appeal.  The Board finds that the medical evidence of record-which contains objective test results that directly address the applicable rating criteria-are more probative than the Veteran's lay statements.

The Veteran has also indicated he is entitled to an extra-schedular evaluation for his bilateral hearing loss.  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Id.

The Board finds that the rating criteria contemplate the symptoms associated with the Veteran's hearing loss.  The Veteran's condition manifests reduced hearing acuity that affects his ability to hear and understand other speakers, and decreases environmental awareness.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's condition.  The Board finds that, as the Veteran's hearing loss is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

The Board further notes that the Veteran has indicated an additional examination is necessary to determine the current state of his bilateral hearing loss.  Specifically, the Veteran stated that the last VA examination was in July of 2015 and was therefore too old to use in deciding the instant claim, as he maintains that throughout the pendency of this appeal his hearing loss more closely approximated a compensable rating.  However, the Veteran obtained an additional evaluation of his hearing disability from his private physician in September 2016, which also yielded results warranting a noncompensable rating.  Therefore, the Board finds that the evidence of record is adequate upon which to decide the instant claim and an additional examination is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


